DETAILED ACTION
Claims 1–20 are currently pending in this Office action.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  This Office action is made FINAL because it contains new grounds of rejection which were necessitated by amendment.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS), filed on 05/16/2022 has been considered.  Please refer to Applicant's copy of the 1449 submitted herewith.
	U.S. Patent Application Publication Cite No. 2 has been stricken because the Notice of References Cited mailed 02/16/2022 already made the reference of record.

Claim Objections
Claim 5 is objected to because of the following informalities:  line 3 recites “Previously Presented” in the middle of the mathematical formula.  Appropriate correction is required.
The previous objections to claims 13, 16, and 17 are withdrawn in light of the amendment correcting the same.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 4 lines 2–3 recites the following relationship which finds no support in the original disclosure:
{[10 (wt%)-1 * (diene in wt% (based on wt of component A) - 0.9 wt%)| + [3 (phr)-1 * (Previously Presented acid acceptor in phr - 9 phr)]} > 0
Appropriate correction is required.

Claim 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 4 line 3 recites “Previously Presented acid acceptor in phr.”  The metes and bounds cannot be reasonably ascertained because it is unclear whether or not this is the same as “B) acid acceptor” of underlying claim 1.
	Claim 5 lines 2–3 characterizes the composition by the following relationship:
{[-10 (wt%)-1 * (diene in wt% (based on wt of component A) - 0.9 wt%)| + 
[3 (phr)-1 * (acid acceptor in phr - 9 phr)]} ≤ 40
This is indefinite because “≤ 40” in line 3 encompasses values outside the range encompassed by claim 1 lines 7–8 (reciting “≥ 0”).
	Appropriate correction is required.

Response to Arguments
The previous rejection of claims 4, 5, and 7 are rejected under 35 U.S.C. 112(b) as being indefinite are withdrawn in light of page 6 of the remarks clarifying the formulae of claim 4 and 5; and the amendment correcting claim 7.
Applicant’s arguments, see pages 6–8, filed 05/16/2022, with respect to the rejection(s) of: 
claims 1, 3, 7, 9–12, 14, and 20 under 35 U.S.C. 102(a)(1) as being anticipated by Nakano (US 2001/0031816 A1);
claims 1, 7–10, 16, 18, and 19 under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (US 2015/0210838 A1);
claims 1–3, 6, 7, and 20 under 35 U.S.C. 102(a)(1) as being anticipated by Zou (US 2017/0362474 A1); and
claims 2, 12–15, 17, and 20 under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2015/0210838 A1)
have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  Namely, the rejections are withdrawn in view of the amendment to claim 1 to specify that the compositions meets the relationship: {[-10 (wt%)-1 * (diene in wt% (based on wt of component A) - 0.9 wt%)| + [3 (phr)-1 * (acid acceptor in phr - 9 phr)]} ≥ 0.  Example 1 of Nakano; Example 6 of Wu; and rubber composition R.C. 1-4 of Zou each result in values outside of the claimed range.  However, upon further consideration, a new ground(s) of rejection is made below.

Claim Interpretation
For the purposes of the rejections below, “interpolymers” will be interpreted as “a polymer prepared by polymerization of at least two different types of monomers,” including copolymers (monomers prepared from two different types of monomers) and polymers prepared from more than two different monomers. See Spec. 14, ll. 10–15. “Ethylene/α-olefin interpolymer” is a polymer of ethylene polymerized with α-olefin and, optionally, with a non-conjugated diene. Id. at Spec. 14, ll. 24–26.

Claim Rejections - 35 USC § 102
Claim(s) 1–3 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eldred et al. (US 4066590 A).
	With respect to claims 1, 2, and 20, Eldred teaches a composition comprising, in relevant part: 100 parts of an elastomeric polymer selected from the group consisting of ethylene-propylene rubber and ethylene-propylene-diene rubber (EPDM); 10 to 15 parts of ZnO; and 5 to 8 parts of MgO.  claim 1.  Where ethylene-propylene rubber is the elastomeric polymer (e.g., zero weight percent non-conjugated diene), the calculated value of the presently claimed relationship is 9 to 33.  This anticipates the present claims because the calculated value is within the claimed range of greater than zero.
	With respect to claim 3, the weight ratio of the elastomeric polymer to total ZnO and MgO is about 4.3 to about 6.7, as calculated from the values from claim 1 of Elred.

Claim Rejections - 35 USC § 103
Claim(s) 1, 3, 8–15, and 20 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Eldred et al. (US 4066590 A).
	With respect to claims 1, 9, 10, and 20, Eldred teaches a composition comprising, in relevant part: 100 parts of an elastomeric polymer selected from the group consisting of ethylene-propylene rubber and ethylene-propylene-diene rubber (EPDM); 10 to 15 parts of ZnO; and 5 to 8 parts of MgO.  claim 1.  Where ethylene-propylene rubber is the elastomeric polymer (e.g., zero weight percent non-conjugated diene), the calculated value of the presently claimed relationship is 9 to 33.  The diene content of the EPDM is as low as about 3 weight percent.  col. 6, ll. 54–55.  The corresponding calculated value of the calculated value of the presently claimed relationship is about -3 to 21
	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Given that Eldred teaches a composition that possess a value that substantially overlaps the present claimed relationship, it would have been obvious to a person having ordinary skill in the art to prepare a composition as claimed.
	With respect to claim 3, the weight ratio of the elastomeric polymer to total ZnO and MgO is about 4.3 to about 6.7, as calculated from the values from claim 1 of Elred.
	With respect to claim 8, Eldred teaches that the composition comprises 100 parts of elastomeric polymer; about 10 to 35 parts of a crosslinking monomer; at least 6 parts of a chlorinated or brominatd organic material, about 0.025 to 0.055 equivalent per 100 parts of said polymer of a hindered phenolic antioxidant; 15 to 23 parts of total ZnO and MgO; and 40 to 120 parts of reinforcing filler.  claim 1.  The elastomeric polymer is present in an amount of about 35.2 to about 58.5 weight percent of the composition.
	Given that Eldred teaches a composition where the elastomeric polymer content substantially overlaps the present claimed range, it would have been obvious to a person having ordinary skill in the art to prepare a composition as claimed.
	With respect to claim 11, Eldred teaches an embodiment where EPDM is the elastomeric polymer.  claim 1.
	With respect to claims 12 and 14, Eldred teaches an embodiment where the elastomeric polymer is a mixture of ethylene-propylene rubber and EPDM.  col. 6, ll. 58–59.
	With respect to claim 13, Eldred teaches an embodiment where the elastomeric polymer is a mixture of ethylene-propylene rubber and EPDM.  col. 6, ll. 58–59.
	Eldred differs from the present claim because it does not specifically teach the weight ratio of the ethylene/α-olefin/diene interpolymer to the ethylene/α-olefin copolymer is from 1.0 to 5.0.
	Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Here, given that Eldred teaches a mixture of ethylene-propylene rubber and EPDM, one of ordinary skill in the art would reasonably recognize that an equal mixture each would be a weight ratio of 1.0, which overlaps the claimed range and can be adjusted by utilizing more or less EPDM in the mixture.  Applicant has otherwise not shown the criticality of the claimed range.
	With respect to claim 15, Eldred teaches ethylene-propylene rubber and ethylene-propylene-diene rubber as the only elastomeric polymers and mixtures thereof. col. 6, ll. 58–59.

Claim(s) 1–4, 8, and 20 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Nakano (US 2001/0031816 A1).
	With respect to claims 1, 2, and 20, Nakano teaches a rubber composition comprising: (A) an ethylene-α-olefin copolymer and/or ethylene-α-olefin-non-conjugated diene copolymer rubber; and (B) magnesium oxide. Id. at claim 1. The composition contains 1 to 40 parts by weight (pbw) of (B) relative to 100 pbw of (A), preferably 3 to 20 pbw.  ¶ 17.  Where (A) is ethylene-α-olefin copolymer (e.g., zero weight percent diene relative to (A)), the value of the presently claimed relationship ranges from -9 to 42 (as calculated from the preferred range of 3 to 20 pbw).
	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Given that Nakano teaches a composition that possess a value that substantially overlaps the present claimed relationship, it would have been obvious to a person having ordinary skill in the art to prepare a composition as claimed. 
	With respect to claim 3, as discussed above, the composition contains 3 to 20 parts by weight (pbw) of (B) relative to 100 pbw of (A).  ¶ 17.  This corresponds to an (A) to (B) weight ratio of 3 to 20, which is within the presently claimed range.
	With respect to claim 4, where (A) is ethylene-α-olefin copolymer (e.g., zero weight percent diene relative to (A)), the value of the presently claimed relationship ranges from -27 to 24 (as calculated from the preferred range of 3 to 20 pbw).
	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Given that Nakano teaches a composition that possess a value that overlaps the present claimed relationship, it would have been obvious to a person having ordinary skill in the art to prepare a composition as claimed.
	With respect to claim 8, relative to 100 pbw of (A), the composition contains 3 to 20 parts by weight (pbw) of (B), 40 to 140 pbw of (C) and 1 to 10 pbw of (D).  ¶¶ 17, 19, 25.  This corresponds to a content of (A) of approximately 37 to 69 weight percent of the composition, which is within the presently claimed range.

Dependency Upon a Rejected Claim
Claims 6, 7, and 16–19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art references are Nakano (US 2001/0031816 A1); Wu et al. (US 2015/0210838 A1); Zou (US 2017/0362474 A1).  
Nakano does not teach a component A density as in claim 6; nor a composition containing a mixture of first and second ethylene/α-olefin/diene interpolymers as in claims 16–19.  While the EPDM of its Example 1 possesses a Mooney Viscosity as in claim 7, Nakano does not teach or suggest that the composition comprising the same satisfies the relationship of underlying claim 1.
Wu likewise does not teach a component A density as in claim 6.  While Wu teaches an EPDM (Table 2) with a Mooney Viscosity as in claim 7; and a mixture of first and second ethylene/α-olefin/diene interpolymers as in claims 16–19, it does not teach or suggest compositions comprising the same satisfy the relationship of underlying claim 1.
Zou teaches an ethylene-1-butene copolymer possessing density (Engage 7487 in Rubber Composition 1-4) as in claim 6; and a Mooney Viscosity of 47 (¶¶ 59–60) as in claim 7, but does not teach or suggest that the composition comprising the same satisfies the relationship of underlying claim 1.  Zou also does not teach a first and second ethylene/α-olefin/diene interpolymers as in claims 16–19.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522. The examiner can normally be reached Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1763